                              Case 1:21-cr-00344-JDB Document 6 Filed 05/03/21 Page 1 of 1




                                           UNITED STATES DISTRICT COURT
                                                                      for the

                                                             District of Columbia



                                                                        ) eeiijf 1;zr7:mj~qe~~
                                                                        ~ A.s$ign~f:l.:To· ~·MetiWtijttj,r~:ijitttrrM.·
                                                                        ) Aff .·.· . et ./~q~i .
                                                                        )) •o~s~                           P~IN7f'i:\!Vf\A;ijRESTWARRANT



                                                          ARREST WARRANT
To:       Any authorized law enforcement officer

               t\)/''";"".:/1; ,,::~
          YOlT':ARE•<SOMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)         ABRAM MARK.OFSKI
                                       ===c..===.cc.=-.==------------------------
Wh!) isuiccused of an offense or viol.~tion based on the following document filed with the court:

a     Indictment          . JJ._ Superseding Indictment        0 Information     O Superseding Information I Complaint
                                                                                       .   ·• .               •··-·····~·~·-------·-·----1
· 0 Probation Violation Petition               0 Supervised Release Violation Petition   □
                                                                                         .. Violation
                                                                                                  . .. Notice    O.....Order
                                                                                                                      ~   . of the Court !
                                                                                                                             -··-·--1
                                                                                                                                                           l

This   o:ffertse istfri~fly*desctilied as,follows:
18 U.S.C.     § l 752(a)(l) - Entering and Remaining in a Restricted Building or Grounds;
iUkU.S.C.     § 1752(a)J2,) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
40 U.S.C.     § 5104(e)(2)(D)- Violent Entry or Disorderly Conduct;
40 U.S.G.     § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.

                                                                                              J,
                                                                                              ft"'    ~
                                                                                                             _j;£ r
                                                                                                             -, w t.ue,.tfJ:L.
Date:     04/27/2021
        --~ ~=~-                                                          ----                                 7
                                                                                                     Issuing officer's signature

City and state:                        Washington, D.C.                         Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                      Printed name and title


                                                                     Return

         This warrant was received on (date)          i/ - 'G,,.. lt:>1. f , and the person was arrested on (date) 5 - :, "2l'>2.. /
at(cityandstate)  L-A L(PJ:j"e_,,. \,J:::[                               ~

Date:    5--,,7£>7-/                                                      /               .
                                                                          -------.~---~ri;;;;:;;st;;;;;mg:;;o~i]f[<~ic'.::er7's=-=szign=a=tu=re=--------


                                                                           Bn'aa ~- 0/1t~e-_4 A - ~
                                                                                                      Printed name and title
